DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/03/2022 and 09/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
 	Applicant's arguments filed on 10/24/2022 have been fully considered but they are not persuasive.
Applicants state that “See Kerofsky at [0071]-[0072]. The “roll-off” curve smoothing of Kerofsky is not an optimization process that optimizes a match between contrasts, such as through a process that minimizes “a difference between a visual contrast of the original image and a visual contrast of the transformed image.” Note, nothing in these paragraphs discuss contrast”.	The examiner disagrees. Kerofsky teaches determining the tone curve involves an optimization process (Figs 5-7, par 0063-0070; par 0074-0075, par 0078-0080, par 0099-0102, par 0112, “This gain may be determined by the image value and the slope of the modified tone scale curve. In some embodiments, the use of a gain array enables matching the image contrast even when the image brightness cannot be duplicated due to limitations on the display power” …..generate a tone curve based on the display luminance through a match process with a math process (see par 0065-0066) (improve process consider as an optimize process, as example, to optimize power consumption for each image frame)).
Applicants state that “Gilbert provides no details or suggestions on what an optimization process would be besides having a user adjust the parameters manually—a person of ordinary skill in the art would not arrive at the subject matter of claim 1 in light of Kerofsky’s teachings (which do not teach or suggest in any way using an optimization process to determine a tone curve based on contrasts) and Gilbert, which merely mentions that its manual process of contrast adjustment may be “automated” and optimized”.	The examiner disagrees. Gilbert provides suggestions on what an optimization process would be besides having a user adjust the parameters manually (abstract, par 0030, “The adjustment parameters of the processing applied to each original image will be either entered manually, for example for adapting to the optical features of the functional surface, or automatically, for example for adapting to the optical features of the ambient light“, par 0040, “the user of the method according to the invention will manually modify and optimize the various modification parameters of the image (luminosity, contrast, Gamma etc.) to regain an aspect similar to the original aspect of the image not covered by the functional surface (2), then save the modified parameters that offer the best result”) and further teaches wherein the optimising the match includes minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image (abstract, “The method consists of modifying certain features of the original image, in particular the brightness, contrast, gamma and colour saturation thereof, in such a way that the visual rendering of the image modified in this way and placed behind the semi-transparent functional surface is closer to the rendering of the original image when said image is seen alone, without the semi-transparent functional surface“, par 0040-0042, “the user of the method according to the invention will manually modify and optimize the various modification parameters of the image (luminosity, contrast, Gamma etc.) to regain an aspect similar to the original aspect of the image not covered by the functional surface (2), then save the modified parameters that offer the best result. Of course, these operations of image comparison and optimization can also be automated and carried out by an appropriate software package capable of comparing the visual rendition of the original image (1) and the visual rendition of the image covered by a functional surface (2), and of optimizing the control parameters (4) of the covered image which minimize the difference of aspect between the uncovered original image (1), and the modified image (3) covered by the functional surface”). It is obvious to combine Kerofsky as modified by Gilbert to adjust a tone curve to match between a visual contrast of the original image 10and a virtual contrast of the first transformed image at the same time to maintain minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image to substantially equal the visual features of the original image. So the rejection of claim 1 would be maintained. Same reason for independent claim 16 and dependent claim 2-4, 6, 17-18, and 20-24.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 16-17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of U.S. PGPubs 2015/0035849 to Gibert.

    PNG
    media_image1.png
    302
    393
    media_image1.png
    Greyscale


	Regarding claim 1, Kerofsky teaches a method for transforming an initial image into a target image for display by a display device (abstract), said method comprising: 

    PNG
    media_image2.png
    228
    400
    media_image2.png
    Greyscale

a first calculation for calculating a tone curve which maps luminance levels of an original image 5to luminance levels of the transformed image (Figs 5-7, par 0063-0070; par 0074-0075, par 0078-0080, par 0099-0102, generate a tone curve based on the display luminance); and 
		a first transformation for transforming luminance levels of the original image according to the tone curve thereby to provide a first transformed image for display by said display device according to a peak luminance for display (Fig 6, par 0063-0070; par 0074-0075, “an image is input 62 and the tone scale adjustment model 58 is applied 64 to the image to adjust the image code values.  This process results in an output image 66 that may be sent to a display”); 
wherein the calculating includes determining the tone curve that involves an optimization process which optimises a match between a visual contrast of the original image 10and a virtual contrast of the first transformed image in which the peak luminance of the tone curve is less or equal to the peak luminance of the first transformed image for display by the display device (Fig 3, par 0064-0077, par 0079-0095, par 0106, par 0114-0116, “FIG. 3 is a graph showing image code values plotted against luminance for several situations. A first curve 32, shown as dotted, represents the original code values for a light source operating at 100% power. A second curve 30, shown as a dash-dot curve, represents the luminance of the original code values when the light source operates at 80% of full power. A third curve 36, shown as a dashed curve, represents the luminance when code values are boosted to match the luminance provided at 100% light source illumination while the light source operates at 80% of full power. A fourth curve 34, shown as a solid line, represents the boosted data, but with a roll-off curve to reduce the effects of clipping at the high end of the data ….. an MFP 35 at code value 180 was used. Note that below code value 180, the boosted curve 34 matches the luminance output 32 by the original 100% power display. Above 180, the boosted curve smoothly transitions to the maximum output allowed on the 80% display. This smoothness reduces clipping and quantization artifacts. In some embodiments, the tone scale function may be defined piecewise to match smoothly at the transition point given by the MFP 35. Below the MFP 35, the boosted tone scale function may be used. Above the MFP 35, a curve is fit smoothly to the end point of boosted tone scale curve at the MFP and fit to the end point 37 at the maximum code value [255]. In some embodiments, the slope of the curve may be matched to the slope of the boosted tone scale curve/line at the MFP 35. This may be achieved by matching the slope of the line below the MFP to the slope of the curve above the MFP by equating the derivatives of the line and curve functions at the MFP and by matching the values of the line and curve functions at that point“, par 0119, “ The HP signal 118 is processed with a constant gain 116 which will preserve the contrast when the power/light-source illumination is reduced or when the image code values are otherwise boosted to improve brightness” ….preserving image contrast through modifying the tone curve to match the image contrast based on the maximum luminance level of display).  
But Kerofsky does not explicitly teach wherein the optimising the match includes minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image.
In related endeavor, Gilbert teaches wherein the optimising the match includes minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image (abstract, “The method consists of modifying certain features of the original image, in particular the brightness, contrast, gamma and colour saturation thereof, in such a way that the visual rendering of the image modified in this way and placed behind the semi-transparent functional surface is closer to the rendering of the original image when said image is seen alone, without the semi-transparent functional surface“, par 0040-0042, “the user of the method according to the invention will manually modify and optimize the various modification parameters of the image (luminosity, contrast, Gamma etc.) to regain an aspect similar to the original aspect of the image not covered by the functional surface (2), then save the modified parameters that offer the best result. Of course, these operations of image comparison and optimization can also be automated and carried out by an appropriate software package capable of comparing the visual rendition of the original image (1) and the visual rendition of the image covered by a functional surface (2), and of optimizing the control parameters (4) of the covered image which minimize the difference of aspect between the uncovered original image (1), and the modified image (3) covered by the functional surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky to include wherein the optimising the match includes minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image as taught by Gilbert to adjust a tone curve to match between a visual contrast of the original image 10and a virtual contrast of the first transformed image at the same time to maintain minimising a difference between the visual contrast of the original image and the visual contrast of the first transformed image to substantially equal the visual features of the original image


    PNG
    media_image3.png
    269
    385
    media_image3.png
    Greyscale

		Regarding claim 2, Kerofsky as modified by Gilbert teaches all the limitation of claim 1, and Kerofsky further teaches further teach wherein said first calculation is performed on a piecewise basis in which the tone curve is represented as a piecewise linear function with a plurality of linear sections 15each representing a specific range of tones and in which the determination of that linear section is performed according to said optimization process (Fig 8, par 0066, par 0099-0100, “An exemplary tone scale adjustment model may be described in relation to FIG. 8.  In these exemplary embodiments, a Function Transition Point (FTP) 84 (similar to the MFP used in light source reduction compensation embodiments) is selected and a gain function is selected to provide a first gain relationship 82 for values below the FTP 84.  In some embodiments, the first gain relationship may be a linear relationship, but other relationships and functions may be used to convert code values to enhanced code values.  Above the FTP 84, a second gain relationship 86 may be used.  This second gain relationship 86 may be a function that joins the FTP 84 with a maximum value point 88.  In some embodiments, the second gain relationship 86 may match the value and slope of the first gain relationship 82 at the FTP 84 and pass through the maximum value point 88.  Other relationships, as described above in relation to other embodiments, and still other relationships may also serve as a second gain relationship 86”).

		Regarding claim 21, Kerofsky as modified by Gilbert teaches all the limitation of claim 1, and Kerofsky further teaches wherein the tone curve is determined using a model for matching contrast (par 0064-0070, “an MFP 35 at code value 180 was used. Note that below code value 180, the boosted curve 34 matches the luminance output 32 by the original 100% power display. Above 180, the boosted curve smoothly transitions to the maximum output allowed on the 80% display. This smoothness reduces clipping and quantization artifacts. In some embodiments, the tone scale function may be defined piecewise to match smoothly at the transition point given by the MFP 35. Below the MFP 35, the boosted tone scale function may be used. Above the MFP 35, a curve is fit smoothly to the end point of boosted tone scale curve at the MFP and fit to the end point 37 at the maximum code value [255]. In some embodiments, the slope of the curve may be matched to the slope of the boosted tone scale curve/line at the MFP 35. This may be achieved by matching the slope of the line below the MFP to the slope of the curve above the MFP by equating the derivatives of the line and curve functions at the MFP and by matching the values of the line and curve functions at that point “, par 0073-0075, par 0098-0105, “the scaling of code values gives a scaling of luminance values, with a different scale factor. To determine whether this relation holds under more realistic display models, we may consider the Gamma Offset Gain-Flair (GOG-F) model. Scaling the backlight power corresponds to linear reduced equations where a percentage, p, is applied to the output of the display, not the ambient. It has been observed that reducing the gain by a factor p is equivalent to leaving the gain unmodified and scaling the data, code values and offset, by a factor determined by the display gamma”, “a tone scale adjustment may be designed or calculated off-line, prior to image processing, or the adjustment may be designed or calculated on-line as the image is being processed. Regardless of the timing of the operation, the tone scale adjustment 76 may be designed or calculated based on at least one of a display gamma 70, an efficiency factor 72 and a maximum fidelity point (MFP) 74. These factors may be processed in the tone scale design process 76 to produce a tone scale adjustment model 78. The tone scale adjustment model may take the form of an algorithm, a look-up table (LUT) or some other model that may be applied to image data as described in relation to other embodiments above”).

Regarding claim 16, Kerofsky teaches a system for transforming an initial image to a target image for display by a display device with a calculating unit and a transforming unit (Figs 5-7, abstract, par 0074-0076, par 0098), the system comprising at least one computer having computer-executable instructions that, when executed by the at least one computer, cause the system to (par 0113, par 0147-0148).The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 17, Kerofsky as modified by Gilbert teaches all the limitation of claim 16, the claim 17 is similar in scope to claim 2 and is rejected under the same rational.

Regarding claim 23, Kerofsky as modified by Gilbert teaches all the limitation of claim 16, the claim 23 is similar in scope to claim 21 and is rejected under the same rational.

 
Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of U.S. PGPubs 2015/0035849 to Gibert, further in view of Ashikhmin (ASHIKHMIN, M. 2002. A tone mapping algorithm for high contrast images. In Rendering Techniques 2002, 145–156).

Regarding claim 3, Kerofsky as modified by Gilbert teaches all the limitation of claim 1, but does not explicitly teach wherein said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device, said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image; and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second transformed image for display by said display device; wherein said second calculation includes determining a measure of local contrast within said sub-area and therewith determining a contrast adjustment factor that optimises a match between said contrast of said first transformed image and said contrast of said second transformed image within 30said sub-area wherein the luminance in said sub-area of the first transformed image dismatches the luminance in said sub-area of the second transformed image for display by the display device.  
In related endeavor, Ashikhmin teaches said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device (abstract, introduction, section 2-4, Ashikhmin disclose a tone mapping algorithm apply a locally linear mapping over much of the image with the coefficient applied depending on the particular image neighborhood so that the mapping would preserve details throughout the image (original image and tone mapping image for display keep local contract preservation)), said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image (section 3, section 4.1 and 4.2, Ashikhmin disclose computing a local adaptation level and creating a tone mapped adaptation image based on the local adaptation level); and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second transformed image for display by said display device (section 3, section 4.1 and 4.3, Ashikhmin disclose generating a display image from original image using a locally linear transformation (see equation 2 or 4) with contrast preserving); wherein said second calculation includes determining a measure of local contrast within said sub-area and therewith determining a contrast adjustment factor that optimises a match between said contrast of said first transformed image and said contrast of said second transformed image within 30said sub-area (section 3, section 4.1, Ashikhmin discloses computing a local adaptation level as the average luminance over some local image area on the particular image neighborhood and further discloses obtaining local contrast using equation 1, and further discloses determining a tone mapping algorithm which apply a locally linear mapping over much of the image with local contrast preservation) wherein the luminance in said sub-area of the first transformed image dismatches the luminance in said sub-area of the second transformed image for display by the display device (section 3, Luminance of the transformation image Ld is not equal to  the luminance L and La of the original image because Ld is determined by the equation 2 and 4).  
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky as modified by Gilbert to include wherein said method comprises: a second transformation for transforming said first transformed image locally within a sub- 20area of said first transformed image to adjust image contrast for display by said display device, said second transformation comprising: a second calculation for calculating a contrast adjustment factor for adjusting a contrast within a sub-area of said first transformed image; and transforming said contrast within said sub-area of the first transformed image according to the 25contrast adjustment factor thereby to provide a second transformed image for display by said display device; wherein said second calculation includes determining a measure of local contrast within said sub-area and therewith determining a contrast adjustment factor that optimises a match between said contrast of said first transformed image and said contrast of said second transformed image within 30said sub-area wherein the luminance in said sub-area of the first transformed image dismatches the luminance in said sub-area of the second transformed image for display by the display device as taught by Ashikhmin to perform a local tone mapping scale to keep image details during tone mapping processing.

Regarding claim 4, Kerofsky as modified by Gilbert and Ashikhmin teaches all the limitation of claim 3, and Ashikhmin further teaches wherein said measure of local contrast is in terms of a measure of local variation of pixel luminance levels within a defined local area (section 3 and 4.2, “simple steps are performed: • Separate out luminance channel and construct a Gaussian pyramid to facilitate the next step, see discussion below • Compute local adaptation luminance La(x, y) by contrast limited neighborhood growing procedure, section 4.2.• Apply tone mapping function TM(La(x, y)), equation 9.
• Compute final pixel luminance, equation 2 • Re-assemble color image by applying the scaling obtained for luminance to each of the original RGB channels. • Perform gamma correction to obtain pixel values for display).

Regarding claim 18, Kerofsky as modified by Gilbert teaches all the limitation of claim 16, the claim 18 is similar in scope to claim 3 and is rejected under the same rational.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of U.S. PGPubs 2015/0035849 to Gibert, further in view of Mantiuk et al. (MANTIUK, R., DALY, S., AND KEROFSKY, L. 2008. Display adaptive tone mapping. ACM Trans. Graph. 27, 3, 68:1–68:10.)

Regarding claim 6, Kerofsky as modified by Gilbert teaches all the limitation of claim 1, but keep silent for teaches wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial frequency bands.
In related endeavor, Mantiuk et al. teach wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial frequency bands (Figs 2 and 4, section 3 and 3.4 and 4.1-4.2, using laplacian pyramid as a compact image code to find a set of contrast values of the image; construct a particular tone mapping operation based on the contrast values; and display adapted image is generated based the tone mapping operation).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky as modified by Gilbert to include wherein said first calculation includes decomposing the original image into an image pyramid which comprises a plurality of different component images which each represent the original image via spatial frequencies within a respective one of a plurality of different 10spatial frequency bands as taught by Mantiuk et al. to minimize visible contrast distortions for a range of output devices, ranging from e-paper to HDR displays and to adjust image or video content for optimum contrast visibility taking into account ambient illumination and display characteristics.

Regarding claim 20, Kerofsky as modified by Gilbert teaches all the limitation of claim 16, the claim 20 is similar in scope to claim 6 and is rejected under the same rational.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2007/0211049 to Kerofsky in view of U.S. PGPubs 2015/0035849 to Gibert, further in view of Kulikowski (J.J. Kulikowski, "Effective Contrast Constancy and Linearity of Contrast Sensation", Vision Res., Pergamon Press, 1976, Vol. 16, pp. 1419-1431.).

Regarding claim 22, Kerofsky as modified by Gilbert teaches all the limitation of claim 21, but does not explicitly teach wherein the model for matching contrast is Kulikowski's model of matching contrast.
In related endeavor, Kulikowski teaches wherein the model for matching contrast is Kulikowski's model of matching contrast (abstract, section “method” and section “result”, perform contrast match using equation 2 (disclose by Kulikowski)).
It would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to modify Kerofsky as modified by Gilbert to include wherein the model for matching contrast is Kulikowski's model of matching contrast as taught by Kulikowski to match the contrast of an adjustable pattern to a reference contrast to effective preserve the contrast for various patterns of high contrasts.

Regarding claim 24, Kerofsky as modified by Gilbert teaches all the limitation of claim 23, the claim 24 is similar in scope to claim 22 and is rejected under the same rational.

Allowable Subject Matter
Claim 5 is allowed and Claims 7-9, and 19 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 5 and 19, including " wherein said sub-area is defined by a spatial window function centred thereupon in which the width of the window function is proportional to the inverse of a spatial frequency of the original image such that the width of the window function is smaller for higher spatial 5frequencies".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 7, including "wherein said method comprises: a third transformation for transforming said first transformed image having a first luminance to adjust a colour saturation thereof for display by said display device having a second luminance, said 15third transformation comprising: calculating a colour saturation adjustment transform for adjusting colour values of said first transformed image; and, adjusting the colour values (X) of said first transformed image according to the colour saturation transform thereby to provide a third transformed image for display by the display device at the second luminance; wherein the adjusted colour value is defined according to the value of the first luminance (Y) and the value of the second luminance (Y) 20and a saturation correction factor (s(...)) in accordance with the following transform: 
    PNG
    media_image4.png
    88
    233
    media_image4.png
    Greyscale
 in which the saturation correction factor is a function of luminance and approaches a value of zero as the value of luminance approaches zero and monotonically approaches a value of one (1.0) asymptotically as luminance increases".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 8, including "wherein said method comprises: a third transformation for transforming said second transformed image having a first luminance to adjust a colour saturation thereof for display by said display device having a second luminance, said third transformation comprising: calculating a colour saturation adjustment transform 30for adjusting colour values of said first transformed image; and, adjusting the colour values (X) of said second transformed image according to the colour saturation transform thereby to provide a third transformed image for display by the display device at the second luminance; wherein the adjustedAttorney Docket No. 3E401-002003 45 colour value is defined according to the value of the first luminance (Y) and the value of the second luminance (Y) and a saturation correction factor (s(...)) in accordance with the following transform: 
    PNG
    media_image5.png
    88
    233
    media_image5.png
    Greyscale
 in which the saturation correction factor is a function of luminance and approaches a value of 5zero as the value of luminance approaches zero and monotonically approaches a value of one (1.0) asymptotically as luminance increases".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2612



/JIN GE/Primary Examiner, Art Unit 2612